Johnson, J.
This is a common-law certiorari to review the proceedings of the defendant, acting as a justice of the peace in imposing a fine upon the relator for his default in neglecting to appear and serve as a juror, when regularly summoned, in an action pending before the defendant as such justice. The relator appeared before the justice on the return of the summons to show cause why he should not be fined for his default; and the only cause shown by him was, that he was one of the partners, and employed by the year in an establishment where castings, farming implements, and machinery were made from iron. The castings were made by melting pig iron and old iron. This was no sufficient excuse. By statute (2 R. S., 415, § 33), the court is required to discharge any person from serving on a jury when it shall satisfactorily appear, amongst other things, that such person is “in the actual employment of any glass, cotton, linen, *512woolen, or iron manufacturing company by the year, month, or season.” Manufacturing, according to Webster and other lexicographers is, making goods and wares from raw materials. It does not include tailors and blacksmiths, or other persons engaged in making clothing or other articles for use or sale from cloth after it has been manufactured from cotton, flax, or wool, or implements and wares from iron after it has been manufactured from ore. The relator did not, therefore, come within the statute. If the defendant had been a member of such a company as the statute designates, I am of the opinion that his excuse would have been sufficient, inasmuch as it appears that although he was one of the partners and had a share of the profits, he was actually in the employment of the company, doing its work and business by the year.
But, as his company was not engaged in manufacturing iron, but articles for sale and use from iron manufactured, the fine was rightfully imposed. (2 R. S., 245, § 112.)
The conviction is therefore affirmed with costs, to be paid by relator.
Taloott, J., concurred.